Name: EFTA SURVEILLANCE AUTHORITY DECISION No 67/95/COL of 19 June 1995 approving the contingency plan for the control of foot-and-mouth disease submitted by Norway
 Type: Decision
 Subject Matter: nan
 Date Published: 1995-08-10

 Avis juridique important|E1995C0067EFTA SURVEILLANCE AUTHORITY DECISION No 67/95/COL of 19 June 1995 approving the contingency plan for the control of foot-and-mouth disease submitted by Norway Official Journal L 189 , 10/08/1995 P. 0031 - 0032EFTA SURVEILLANCE AUTHORITY DECISION No 67/95/COL of 19 June 1995 approving the contingency plan for the control of foot-and-mouth disease submitted by Norway THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in Point 13 of Chapter I of Annex I to the Agreement on the European Economic Area amending Council Directive 85/511/EEC introducing Community measures for the control of foot-and-mouth disease, Directive 64/432/EEC on animal health problems affecting intra-Community trade in bovine animals and swine and Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat products from third countries (Council Directive 90/423/EEC), and in particular Article 5 (4) thereof,Having regard to the Act referred to in Point 50 of Chapter I of Annex I to the Agreement on the European Economic Area laying down the criteria to be applied when drawing up contingency plans for the control of foot-and-mouth disease, in application of Article 5 of Council Directive 90/423/EEC (Commission Decision 91/42/EEC), and in particular Article 1 thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (e) thereof,Whereas Norway by letter dated 22 September 1994 has submitted for approval the national contingency plan for control of foot-and-mouth disease;Whereas after examination, this plan permits the desired objective to be attained and fulfils all the criteria laid down in the Act referred to in Point 50 of Chapter I of Annex I to the Agreement on the European Economic Area (Commission Decision 91/42/EEC);Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. The contingency plan for the control of foot-and-mouth disease submitted by Norway is hereby approved.2. This Decision shall enter into force on 1 September 1995.3. This Decision is addressed to Norway.4. This Decision shall be authentic in the English language.Done at Brussels, 19 June 1995.For the EFTA Surveillance AuthorityBjÃ ¶rn FRIÃ FINNSSONCollege Member